UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1361


EDMUND AWAH,

                Plaintiff - Appellant,

          v.

CAPITAL ONE BANK, NA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-01288-DKC)


Submitted:   August 25, 2016                 Decided:   August 29, 2016



Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edmund K. Awah, Appellant Pro Se.           Bryan Alan Fratkin,
MCGUIREWOODS, LLP, Richmond, Virginia, Craig Robert Haughton,
MCGUIREWOODS, LLP, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edmund    Awah     appeals    the      district       court’s     order     granting

summary judgment to Capital One Bank, NA, in his civil action.

We   have   reviewed      the    record      and     find    no    reversible      error.

Accordingly,     we    deny     leave   to       proceed    in    forma    pauperis   and

dismiss the appeal for the reasons stated by the district court.

Awah v. Capital One Bank, NA, No. 8:14-cv-01288-DKC (D. Md. Mar.

11, 2016).      We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented      in     the   materials

before   this    court    and    argument         would    not    aid   the     decisional

process.



                                                                                 DISMISSED




                                             2